Citation Nr: 0841926	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for sleep apnea, 
claimed on a direct basis and as due to an undiagnosed 
illness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

3.  Entitlement to compensable rating for service-connected 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of April 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska which denied service 
connection for sleep apnea, granted service-connection for 
hypertension and assigned a noncompensable (0 percent) 
disability rating, effective November 2, 2006, and continued 
the veteran's service-connected skin disability at 0 percent 
disabling.  

The RO subsequently awarded a 10 percent rating for 
hypertension, and assigned an effective date of November 2, 
2006, which corresponds to the date of receipt of the 
original claim of service connection for that disability.  
The veteran has since indicated his continued disagreement 
with the disability rating assigned for that disability with 
the submission of his substantive appeal in June 2007.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In a July 2007 rating decision, the RO separately adjudicated 
a claim of entitlement to service connection for sleep apnea 
as due to an undiagnosed illness.  The Board notes, however, 
that a new theory of causation for the same disease or injury 
that was the subject of a previously denied claim cannot be 
the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  In this instance, the veteran had already 
perfected an appeal as to a claim of service connection for 
sleep apnea, and such claim has been certified for appeal to 
the Board.  Consequently, the Board has a responsibility to 
consider all potential theories of entitlement put forth by 
the appellant in support of that claim, and the issue has 
been recharacterized on the title page accordingly.

The issue of entitlement to a compensable evaluation for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's currently diagnosed sleep apnea is not 
shown to have had its onset in service, or to otherwise be 
related to military service.

2.  Medical evidence shows a history of diastolic pressure 
predominantly 100 or more and the veteran requires continuous 
medication for control of his hypertension.


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

The RO issued an evidence development letter dated in 
November 2006 in which the RO advised the veteran of the 
evidence needed to substantiate his claim of service 
connection for sleep apnea and hypertension.  The veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The veteran was also 
informed as to the criteria for assigning appropriate 
disability ratings and awarding effective dates in the above-
referenced November 2006 letter.  The Board notes that the 
letter also indicated the type of evidence considered in 
assigning a disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As noted in the Introduction, the veteran has argued that he 
is entitled to presumptive service connection for his sleep 
apnea based on his service in Southwest Asia during the 
Persian Gulf War.  Therefore, the Board has considered 
whether or not the veteran was entitled to additional notice 
explaining how to substantiate a claim of service connection 
for an undiagnosed illness.  However, as will be discussed in 
greater detail below, shortly after he filed his claim, the 
veteran submitted medical evidence reflecting that he had 
been diagnosed with sleep apnea by a private treating 
physician.  In addition, the veteran has repeatedly asserted 
that he has sleep apnea, a known clinical diagnosis.  As the 
provisions of 38 C.F.R. § 3.317 specifically do not apply to 
diagnosed conditions, service connection based on an 
undiagnosed illness is not warranted, and the Board finds 
that any deficiency in not providing further notice is 
harmless.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  
See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 
112 (2007).  In line with the above reasoning, Vazquez-Flores 
v. Peake (dealing with providing additional notice in cases 
of increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection.  22 Vet. 
App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA treatment record, service 
treatment records (STRs), and private medical records are in 
the file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008). 

The veteran was provided medical an examination for 
hypertension in March 2007.  The Board finds this examination 
report to be thorough and consistent with contemporaneous 
STRs, private treatment records and VA outpatient records.  
The examination in this case, in addition to the treatment 
records and the veteran's own lay statements, provide an 
adequate record upon which to base a decision. 

As to the issue of obtaining a medical examination or opinion 
for the veteran's claim of entitlement to service connection 
for sleep apnea, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 
79 (2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service. Specifically, the 
veteran has not asserted that he experienced symptoms of this 
disability until after his separation from service and he did 
not report or describe having any problems while still on 
active duty.  Thus, there is no continuity of symptomatology 
between the symptoms he currently experiences and any 
symptoms present in service, and no competent evidence 
otherwise suggesting a relationship to service.  Therefore, 
an examination is not warranted under the criteria set forth 
in McLendon.  See also Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision. 

Service connection-in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2008).  In this 
case, the veteran is documented to have had such service.

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

Sleep apnea

The veteran contends that he incurred sleep apnea while 
serving on active duty.  He argues that this disability 
developed as a consequence of his service in Southwest Asia 
during the Persian Gulf War.

At the outset of this discussion, the Board notes that the 
veteran's DD 214, Certificate of Release or Discharge from 
Active Duty, does not reflect that the veteran had any 
foreign service while in the U.S Navy.  However, it does 
reflect over 3 years of sea service, and it also reflects 
that he received the Southwest Asia Service Medal.  Thus, for 
the purposes of this decision, the Board concedes that the 
veteran served on active duty in the Armed Forces in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 
3.317(d) (2008).  

However, as noted above, the record reflects that the veteran 
has a current diagnosis of sleep apnea.  In this regard, the 
Board notes the report of a study conducted in August 2006, 
which was submitted by the veteran.  In this report, it was 
noted that a comprehensive polysomnography examination 
revealed mild obstructive sleep apnea with an apnea-hypopnea 
index of 11.  As the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 specifically do not apply to diagnosed 
conditions, the Board finds that presumptive service 
connection based on an undiagnosed illness is not warranted.

As to whether the claimed sleep apnea is directly related to 
service, the Board also notes that the medical evidence does 
not establish that sleep apnea existed in service.  In 
particular, the Board points out that the veteran's STRs 
reveal no evidence of any complaints related to sleep 
difficulties, and no findings of sleep apnea or other sleep-
related disorder.  In addition, the report of a medical 
examination conducted for separation in September 1993 
reveals no findings of sleep apnea or other sleep-related 
disorder, and, in fact, there are no related complaints or 
findings noted in the medical evidence for over a decade 
after separation.

The lack of any reference to sleep apnea, as well as no 
evidence of sleep apnea for more than a decade after service, 
and the filing of the claim for service connection over 13 
years after service, is itself evidence which tends to show 
that a sleeping disorder did not have its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  

The Board has considered the veteran's lay assertion that his 
sleep apnea is related to his service in the Persian Gulf 
War, and the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), relating to chronicity and continuity of 
symptomatology.  Significantly, however, the veteran has 
never alleged any symptomatology in service, or any 
continuity of symptomatology since his military service, and 
there is no other evidence suggesting any such continuity.  

Furthermore, the veteran is not shown to be competent to 
otherwise render an opinion linking his current disability to 
his military service, to include his service in Southwest 
Asia.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for sleep apnea.  The benefit sought on appeal is 
accordingly denied. 

Increased ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court of Appeals of Veteran's Claims (Court) 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Id. at 126. 

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  



Analysis

The veteran also contends that he is entitled to an increased 
rating for his service-connected hypertension.  However, 
having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

In this regard, the Board points out that private treatment 
records from November 2002 to September 2005 show elevated 
blood pressure readings of 150/100, 140/94, 138/88, 148/100 
and 150/100.  The Board also notes that VA outpatient 
treatment records from January 2007 indicate that the 
veteran's blood pressure readings were 138/80 with 
medication.  

Most significantly, the Board further notes that March 2007 
VA examination report indicates blood pressure readings of 
130/80, 130/80, and 120/80 with medication. 

Therefore, the evidence of record does not indicate that the 
veteran meets the criteria for a 20 percent disability 
rating.  Specifically, the Board notes there is no evidence 
of diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  The Board recognizes 
that his disability requires medical for control; however, 
such requirement is already contemplated by the 10 percent 
rating currently assigned.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

The Board has considered the veteran's argument that the VA 
physician who obtained his blood pressure readings "lied" 
in his report.  He also asserted that VA had failed to 
consider records from the private physicians who had treated 
him for his hypertension.  However, the record reflects that 
he submitted release forms for three physicians, two of whom 
responded by submitting treatment records.  The blood 
pressure readings noted in those records were discussed 
above, and are entirely consistent with those noted by the VA 
physician during his compensation and pension examination, as 
is the reading obtained during the course of VA outpatient 
treatment in 2007.  

The office of the third health care provider, Dr. McLaughlin, 
responded to the RO's request by reporting that the veteran 
was not their patient and that they had no records.  The 
veteran subsequently submitted another release form to the RO 
in which he explained that he had spoken to a nurse from that 
office who indicated that they did find a record of him being 
a patient there, but that they were unable to find any 
records pertaining to his treatment.  The veteran then 
asserted his belief that the office did, in fact, have his 
records, but was refusing to release them because he had 
chosen to go to another doctor.  

Given the similarly between the veteran's accusation Dr. 
McLaughlin's office had lied about not having his records, 
and his accusation that the VA examiner had lied, as well as 
the fact that the records that were obtained are entirely 
supportive of the VA examiner's findings, the Board rejects 
the veteran's assertion that the VA examiner lied as entirely 
baseless and not credible.

In short, for the reasons and basis set forth above, a review 
of the evidence clearly indicates that the symptomatology 
associated with the veteran's hypertension warrants no more 
than a 10 percent evaluation.

The Board also acknowledges the fact that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  However, in this case, the medical 
evidence of record appears to support the proposition that 
the veteran's service-connected hypertension has not changed 
appreciably since the veteran filed his claim.  There appear 
to have been no medical findings and no other evidence which 
would allow for the assignment of an increased disability 
rating at any time during the period of time here under 
consideration.  Therefore, staged ratings are not 
appropriate.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased rating of 10 percent, 
and no more, for his service-connected hypertension.




ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to initial disability rating in excess of 10 
percent for hypertension is denied.


REMAND

The appellant is also seeking an increased evaluation for his 
service-connected skin disability.  In this regard, the Board 
notes that the RO has awarded service connection for 
pseudofolliculitis barbae and assigned a 0 percent evaluation 
under DC 7806.

Preliminarily, the Board acknowledges that the veteran 
underwent a February 2005 VA examination wherein he stated 
that he experienced discomfort and itching associated with 
his skin disability.  Though the veteran was assessed with 
pseudofolliculitis barbae, a review of the examination report 
indicates that the veteran's face appeared to be spared from 
pseudofolliculitis barbae inferior and lateral to the jaw 
bilaterally.  However, the examiner noted that there appeared 
to be areas which revealed hyperpigmented nodular formations 
associated with pseudofolliculitis barbae which measured 5.5 
cm. x 3 cm. in size and 5 cm. x 3 cm. on the left.

The Board also acknowledges that the veteran underwent 
subsequent VA examination in April 2006 which indicates that 
the veteran's pseudofolliculitis barbae appeared to be under 
good control.  The examiner also noted that there appeared to 
be no significant scarring nor disfigurement associated with 
the condition.  Finally, the examiner concluded that there 
appeared to be no active folliculitis, abscesses, or 
carbuncles at that time.  

Under DC 7806, eczema is rated based on the percentage the 
entire body and/or exposed surface area(s) that are affected 
by the service-connected disability. Findings made by VA 
examiners, however, do not address the extent of the 
appellant's disability during a flare-up.  Specifically, the 
Board notes that repeated VA examination has not addressed 
whether the appellant's disability affects over at least 5 
percent of his entire body or of exposed areas affected so as 
to warrant a compensable rating.  

In this regard, the Board points to Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), in which the Court remanded a case for 
the VA to schedule the appellant for an examination during an 
"active" stage or during an outbreak of a skin disorder.  
In light of this, the Board finds that a remand of this issue 
is warranted so that an attempt can be made to provide the 
appellant an examination during the active phase of his skin 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the appellant's most 
recent VA treatment records for his skin 
disability.

2.  Schedule the appellant for a VA 
dermatology examination to determine the 
current severity of his service-connected 
pseudofolliculitis barbae.  To the extent 
possible, the examination should be 
scheduled during an eruption or 
exacerbation to give the best indication 
of the condition at its worst.  All signs 
and symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected.  If the appellant is not 
experiencing an outbreak at the time of 
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the 
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  If the examiner is unable 
or unwilling to offer such an opinion, 
this fact, and the examiner's reasons, 
should be stated in the report.  The 
examiner should also comment as to whether 
the appellant has been prescribed systemic 
medication, and, if so, the length of time 
such medication has been used.  The 
complete rationale for all opinions 
expressed should be provided, including 
objective assessment of the frequency and 
virulence of outbreaks of the disorder.

3.  Thereafter, readjudicate the claim.  
If the claim is denied, furnish the 
appellant and his representative with a 
supplemental statement of the case, and 
provide an opportunity for response before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


